MORGAN, Justice
(dissenting).
I dissent from the majority holding for the reason that I do not believe that the language in the first clause indicates a clear intent to defeat the operation of the apportionment statute.
*175The Maryland Court of Appeals in Johnson v. Hall cited in the majority opinion said “[i]n a tax allocation problem the text of the will is to be scanned only to see if there is a clear direction not to apportion, and if such explicit direction is not found, construction of text ceases because the statute states the rule.” Citing In re Mills Estate, 189 Misc. 136, 64 N.Y.S.2d 105, 110 (1946). (Emphasis in original.) Along that same vein, this court has said in the case of In re Burns’ Estate, 78 S.D. 223,100 N.W.2d 399 (1960), “The intent to provide other than the statute provides must be clear and if there is doubt concerning the testator’s intent to do so it must be resolved in favor of the operation of the statute.” While Burns dealt with the anti-lapse statute, its reasoning is equally appropriate when dealing with the apportionment statute.
The majority holds that the only word that needs interpretation is “principal” and interprets it to mean residue, citing Franz v. Schneider, a 1957 Illinois Intermediate Court of Appeals decision. I find this case inappropriate to support the interpretation. Illinois had no apportionment statute, but rather used the burden on the residue rule unless the will provided otherwise.* Franz was a construction, not interpretation, case that was resolved by the appellate court’s determination that the testatrix did not intend that two trusts pay taxes because she did not give the trustees power to sell or mortgage. The balance of her estate was the residue so the Illinois Court concluded that the testatrix in that case, by using the word “principal”, meant residue.
Webster’s Third New International Dictionary defines principal as “[t]he corpus or main body of an estate, portion, devise or bequest — distinguished from income” and goes on to define residue as “[t]he part of a testator’s estate or any part thereof remaining after the satisfaction of all debts, charges of administration, statutory allowances for support of a widow or children, and previous devises and bequests.” The difference between the two definitions does not require comment.

 Harrison v. Northern Trust Co., 317 U.S. 476, 63 S.Ct. 361, 87 L.Ed. 407 (1943).